Fourth Court of Appeals
                               San Antonio, Texas
                                    February 2, 2022

                                  No. 04-21-00500-CV

                                   Ernesto O. YANEZ,
                                        Appellant

                                            v.

             THE OFFICE OF THE ATTORNEY GENERAL OF TEXAS,
                                 Appellee

               From the 454th Judicial District Court, Medina County, Texas
                             Trial Court No. 21-01-26863-CV
                      Honorable Daniel J. Kindred, Judge Presiding

                                        ORDER

       In accordance with this court’s memorandum opinion of this date, this appeal is
DISMISSED FOR LACK OF JURISDICTION. It is ORDERED that appellee, The Office of the
Attorney General of Texas, recover its costs on appeal from appellant, Ernesto O. Yanez.

      It is so ORDERED on February 2, 2022.


                                             _____________________________
                                             Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2022.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court